Oliver, Presiding Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
It is hereby stipulated and agreed, subject to the approval of the court, that the market value or price at the time of exportation of the ball bearings involved in this case, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition packed ready for shipment to the United States is as follows:

Mfr.’s No.

6203-Z_ Can. $2,20 each, less 32%, plus 8% tax
6210_ Can. $7.00 each, less 37 %, plus 8 % tax
6306_ Can. $5.20 each, less 37%, plus 8% tax
6307_ Can. $6.00 each, less 37%, plus 8% tax
6308_ Can. $6.80 each, less 37%, plus 8% tax
6309_ Can. $8.50 each, less 37%, plus 8% tax
6315_ Can. $28.00 each, less 37%, plus 8% tax
FL-20_ Can. $2.90 each, less 29%, plus 8% tax
6205_ Can. $3.00 each, less 37%, plus 8% tax
This collector’s appeal is abandoned as to all other invoiced items not included in the foregoing.
It is further stipulated and agreed that there was no higher export value for the merchandise herein at the time of exportation thereof, and that this case may be submitted on the foregoing stipulation.
*242On the agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are as follows:

Mfr.'s No.

6203-Z- Can. $2.20 each, less 32%, plus 8% tax
6210- Can. $7.00 each, less 37%, plus 8% tax
6306_ Can. $6.20 each, less 37%, plus 8% tax
6307- Can. $6.00 each, less 37%, plus 8% tax
6308_Can. $6.80 each, less 37%, plus 8% tax
6309- Can. $8.50 each, less 37%, plus 8% tax
6315- Can. $28.00 each, less 37%, plus 8% tax
FL-20_ Can. $2.90 each, less 29%, plus 8% tax
6205- Can. $3.00 each, less 37%, plus 8% tax
The appeal having been abandoned insofar as it relates to all other merchandise, to that extent the appeal is hereby dismissed.
Judgment will be rendered accordingly.